Per Curiam:

These eight appeals, arising in the sixteenth judicial district of Kansas, involve two questions: (1) Is the county clerk a proper party defendant in a local action to recover taxes paid under protest, and (2) are the state board of tax appeals, the state board of equalization and the individual members, the attorney and the secretary of those boards indispensable, necessary or proper parties defendant in such an action
Squarely in point is Northern Natural Gas Co. v. Bender, 208 Kan. 135, 490 P. 2d 399, under which authority the judgments, so far as they dismiss the actions as to the respective county clerks, are reversed, and in all other respects they are affirmed.